EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A of our report dated January 4, 2013 with respect to the audited financial statements of Interactive Multi-Media Auction Corporation as of and for the period from inception (July 13, 2012) to October 31, 2012 and to the reference to us under the heading “Experts” in the Prospectus, which is part of such Registration Statement. /s/ Ingenium Accounting Associates Ingenium Accounting Associates Reno, Nevada July 17, 2013 4755 Caughlin Parkway, Suite A ● Reno, NV 89519 (775) 827 2312F (775) 827 1774info@IngeniumCPA.com
